TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00460-CR


Santos Suazo, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
NO. D-1-DC-07-500020, HONORABLE MELISSA YOUNG GOODWIN, JUDGE PRESIDING


O R D E R
PER CURIAM
	Appellant filed his notice of appeal on July 11, 2008.  The record was filed
October 21.  On November 21, appellant's attorney filed a request for an extension of time to file
his brief.  We granted that motion, making the brief due December 22.  On December 23, counsel
filed a second motion for further time, which we granted, extending the deadline to January 21, 2009. 
Counsel has now filed a third motion, asking for another thirty days to file the brief.  We grant this
motion and order counsel to file the brief no later than February 20, 2009.  If the brief is not filed,
we will abate the matter and refer it to the trial court for further proceedings under rule 38.8 of the
rules of appellate procedure.  See Tex. R. App. P. 38.8

Before Chief Justice Jones, Justices Puryear and Henson
Filed:   February 3, 2009
Do Not Publish